                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    JARED M. SECHRIST, ESQ.
                                                            3    Nevada Bar No. 10439
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                            7    Email: jared.sechrist@akerman.com

                                                            8    Attorneys for Plaintiff Bank of America, N.A.

                                                            9                                       UNITED STATES DISTRICT COURT
                                                            10                                          DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A.,                                  Case No.: 2:16-cv-00300-APG-NJK
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                                       Plaintiff,
                                                            13
                                                                 v.
                                                            14                                                           JOINT STIPULATION AND ORDER FOR
                                                                 GLENEAGLES HOMEOWNERS                                   EXTENSION OF TIME TO OPPOSE
                                                            15   ASSOCIATION; SATICOY BAY LLC SERIES                     MOTIONS FOR SUMMARY JUDGMENT
                                                                 3844 BLUE GULL; NEVADA ASSOCIATION
                                                            16   SERVICES, INC.,                                         (FIRST REQUEST)
                                                            17                         Defendants.                            (ECF No. 68)
                                                            18

                                                            19                Plaintiff and counter-defendant Bank of America, N.A., defendant and counter-claimant
                                                            20   Saticoy Bay, LLC Series 3844 Blue Gull, and defendant Gleneagles Homeowners Association
                                                            21   submit this stipulation to extend all deadlines to oppose motions for summary judgment for
                                                            22   approximately 10 days to February 18, 2019.
                                                            23                The current deadlines are February 6 and 7, 2019, 21 days after the summary judgment
                                                            24   motions were filed on January 16 and 17, 2019 (See ECF No.ls 60, 61, and 66.) The continuance is
                                                            25   requested because the parties' counsel are currently drafting briefs in numerous cases and need
                                                            26   additional time to adequately respond to the arguments in the motions.
                                                            27   ///
                                                            28   ///
                                                                                                                    1
                                                                 47735148;1
                                                                 Dated: February 6, 2019                            Dated: February 6, 2019
                                                            1

                                                            2    AKERMAN LLP                                        LAW OFFICE OF MICHAEL F. BOHN

                                                            3    /s/ Jared M. Sechrist                              /s/ Michael F. Bohn
                                                                 DARREN T. BRENNER, ESQ.                            MICHAEL F. BOHN, ESQ.
                                                            4    Nevada Bar No. 8386                                Nevada Bar No. 6985
                                                                 JARED M. SECHRIST, ESQ.                            ADAM TRIPPIEDI, ESQ.
                                                            5
                                                                 Nevada Bar No. 10439                               Nevada Bar No. 12294
                                                            6    1635 Village Center Circle, Suite 200              2260 Corporate Center Circle, Suite 480
                                                                 Las Vegas, NV 89134                                Las Vegas, NV 89119
                                                            7
                                                                 Attorneys for Plaintiff Bank of America, N.A       Attorneys for Defendant Saticoy Bay, LLC Series
                                                            8                                                       3844 Blue Gull
                                                            9
                                                                 Dated: February 6, 2019
                                                            10
                                                                 LIPSON NEILSON P.C.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 /s/ Karen Kao
                      LAS VEGAS, NEVADA 89134




                                                            12   J.WILLIAM EBERT, ESQ.
AKERMAN LLP




                                                                 Nevada Bar No. 2697
                                                            13
                                                                 KAREN KAO, ESQ.
                                                            14   Nevada Bar No. 14386
                                                                 9900 Covington Cross Dr., Suite 120
                                                            15   Las Vegas, NV 89144
                                                            16   Attorneys for Defendant Gleneagles
                                                            17   Homeowners Association

                                                            18

                                                            19

                                                            20

                                                            21                                           COURT APPROVAL

                                                            22   IT IS SO ORDERED.
                                                            23   Date:
                                                            24
                                                                                                                    UNITED STATES
                                                                                                                             STATESMAGISTRATE
                                                                                                                                      DISTRICT JUDGE
                                                                                                                                                 JUDGE
                                                            25                                                      2:16-cv-00300-APG-NJK
                                                                                                                    Dated: February 6, 2019.
                                                                                                                    Case No. 2:16-cv-300-APG-NJK (ECF No. 68)
                                                            26

                                                            27

                                                            28
                                                                                                                2
                                                                 47735148;1
